 
Exhibit 10.1






FIRST BANCORP
SENIOR MANAGEMENT
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN














Effective
January 1, 1993


 

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

     
Page
   
ARTICLE 1 - DEFINITIONS
2
   
ARTICLE 2 - ELIGIBILITY
5
   
ARTICLE 3 - EARLY RETIREMENT
6
   
ARTICLE 4 - NORMAL RETIREMENT
7
   
ARTICLE 5 - DELAYED RETIREMENT
9
   
ARTICLE 6 - DISABILITY RETIREMENT
10
   
ARTICLE 7 - SURVIVOR BENEFITS
13
   
ARTICLE 8 - TERMINATION OF EMPLOYMENT
15
   
ARTICLE 9 - PAYMENT OF RETIREMENT BENEFITS
17
   
ARTICLE 10 - PENSION RETIREMENT COMMITTEE
18
   
ARTICLE 11 - CLAIM PROCEDURE
19
   
ARTICLE 12 - UNFUNDED PLAN
21
   
ARTICLE 13 - SPENDTHRIFT
22
   
ARTICLE 14 - AMENDMENT AND TERMINATION
23
   
ARTICLE 15 - MISCELLANEOUS PROVISIONS
242424
   






-i-

--------------------------------------------------------------------------------




FIRST BANCORP
SENIOR MANAGEMENT
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




EFFECTIVE January 1, 1993 the Employer establishes the First Bancorp Senior
Management Supplemental Executive Retirement Plan.


WHEREAS, it is the intention of the Employer to establish an unfunded,
nonqualified, supplemental pension plan for the benefit of members of management
and highly compensated employees, as selected by the Employer's Board of
Directors.


WHEREAS, the Plan embodied herein has been duly approved and authorized by the
Board of Directors of said Employer.






NOW, THEREFORE, THIS AGREEMENT,


CREATION AND NAME


This Plan is effective January 1, 1993. The name of the Plan shall be the First
Bancorp Senior Management Supplemental Executive Retirement Plan, hereafter
referred to as "Plan".




--------------------------------------------------------------------------------




ARTICLE 1


DEFINITIONS


The following terms shall have the meanings indicated when capitalized
throughout this document, unless the context clearly indicates otherwise.



 
1.1
Accrued Benefit shall mean a Participant's benefit determined on any given date
and will be an allocable portion of the benefit to which he will be entitled at
Normal Retirement Date. The Accrued Benefit is determined as follows: The
reference to Section 4.2 herein, using expected Years of Credited Service as of
a Participant's Normal Retirement Date, and using Final Average compensation as
of the accrual date, multiplied by the ratio (not to exceed 1) of (a) over (b)
where (a) is the number of Years of Credited Service completed by an Employee
and (b) is the number of Years of Credited Service an Employee would have
completed if he had continued until his Normal Retirement Date.




 
1.2
Actuarial (or Actuarially) Equivalent shall mean a benefit of equivalent value
to the Normal Annuity Form determined by generally accepted actuarial
principles, using the interest and mortality rates set forth for this purpose in
the First Bancorp Employees' Pension Plan.




 
1.3
Board shall mean the Board of Directors of the Employer.




 
1.4
Code shall mean the Internal Revenue Code of 1986 and amendments thereto.




 
1.5
Committee shall mean the Pension Retirement Committee appointed by the Board to
administer the Plan (also known as the Pension Committee or the Retirement
Committee).




 
1.6
Compensation - An Employee's Compensation for any Plan Year shall mean his wages
within the meaning of Code Section 3401(a) and all other payments to the
Employee by the Employer (in the course of the Employer's trade or business) for
which the Employer is required to furnish the Employee a written statement under
Code Section 6041(d) and 6051(a)(3), reduced by all of the following (even if
includable in gross income): Reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, deferred compensation and welfare
benefits. Compensation shall also include elective contributions that are made
by the Employer on behalf of the Employee that are not included in gross income
under Code Section 125, 402(a)(8) or 402(h).



As of any Anniversary Date, an Employee's Compensation shall be the Compensation
(as defined in the preceding paragraph) paid for the prior calendar year.

2

--------------------------------------------------------------------------------






 
1.7
Dates:




 
(a)
The Effective Date of the Plan is January 1, 1993.




 
(b)
Anniversary Date is January 1, 1993, and thereafter the Anniversary Date shall
be the first day of each Plan Year.




 
(c)
Plan Year: The Plan Year shall begin each January 1 and end the following
December 31.




 
(d)
Entry Date shall mean the date specified by the Board on which an Employee's
participation shall begin.




 
1.8
Eligible Spouse shall mean the spouse to whom a Participant is married on the
date the Participant's benefits under this Plan are to commence or on the
Participant's date of death.




 
1.9
Employee shall mean any person on the payroll of the Employer who is subject to
withholding for purposes of Federal income taxes and for purposes of the Federal
Insurance Contributions Act.




 
1.10
Employer or Company shall mean First Bancorp and any successor of First Bancorp.




 
1.11
Gender and Number - The masculine pronoun shall include the feminine and the
singular shall include the plural.




 
1.12
Normal Retirement Age shall be a Participant's 65th birthday.




 
1.13
Normal Retirement Date for a Participant shall be the first day of the month
coinciding with or next following the Participant's 65th birthday.




 
1.14
Participant shall mean any Employee or former Employee (or Beneficiary thereof)
who has become a Participant pursuant to the provisions of Section 2.1 and whose
benefits under the Plan have not been paid in full.




 
1.15
Plan shall mean the "First Bancorp Senior Management Supplemental Executive
Retirement Plan" as embodied in this instrument, any and all supporting
documents, and all subsequent amendments and supplements thereto.


3

--------------------------------------------------------------------------------






 
1.16
Plan Administrator shall mean the Employer, unless otherwise designated by the
Board.




 
1.17
Service



(a) Years of Credited Service shall mean a Participant's "Years of Credited
Service" as defined in the First Bancorp Employees' Pension Plan.
(b) Years of Service shall mean a Participant's "Years of Service" as defined in
the First Bancorp Employees' Pension Plan.



4

--------------------------------------------------------------------------------





ARTICLE 2


ELIGIBILITY





 
2.1
Requirements for Participation - An Eligible Employee shall participate in the
Plan on January 1, 1993 or any subsequent Entry Date coinciding with or next
following the date he is designated by the Board as a Participant in the Plan.




5

--------------------------------------------------------------------------------





ARTICLE 3


EARLY RETIREMENT



 
3.1
Early Retirement Benefit - If a Participant shall cease to be an Employee
following his 55th birthday but prior to his Normal Retirement Date, this shall
be considered as an Early Retirement, provided the Participant shall have
completed 15 Years of Service in the employ of the Employer. Monthly benefit
payments shall start on the date the Participant's retirement benefits under the
First Bancorp Employees' Pension Plan start, and the amount of such benefit
shall be determined as follows:




 
(a)
If the payment of benefits commences at Normal Retirement Date, the amount of
the benefit shall be the Participant's Accrued Benefit determined as of his
Early Retirement Date.




 
(b)
If the payment of benefits commences prior to Normal Retirement Date, the amount
of the benefit shall be the Participant's Accrued Benefit determined as of his
Early Retirement Date, reduced as follows:



The Accrued Benefit shall be reduced by 1/180 for each of the first 60 months,
and 1/360 for each of the next 60 months, by which payments commence prior to
Normal Retirement Date.



 
3.2
The Early Retirement Date of a Participant who ceases to be an Employee shall be
the first day of the month coinciding with or next following the date such
Participant meets the requirements stated in Section 3.1.




 
3.3
The Accrued Benefit of a Participant shall be 100% vested and nonforfeitable on
his Early Retirement Date.


6

--------------------------------------------------------------------------------







ARTICLE 4


NORMAL RETIREMENT 



 
4.1
At Normal Retirement Age each Participant shall have a 100% vested and
nonforfeitable right to his Normal Retirement Benefit.




 
4.2
Amount of Normal Retirement Benefit - The amount of the monthly Normal
Retirement Benefit, payable as a straight life annuity, shall be determined as
follows:




 
(a)
Determination of Normal Retirement Benefit - Each Participant shall be entitled
to receive a monthly retirement benefit commencing at Normal Retirement Date in
an amount equal to (1), minus (2) minus (3) below:




 
(1)
3.0% of the Participant's Final Average Monthly Compensation multiplied by his
number of Years of Credited Service subject to a maximum of 20 years (maximum
60%). The maximum benefit is increased to 65% of Final Average Compensation for
James H. Garner and gives credit to Mr. Garner for up to 22 Years of Credited
Service in the calculation of his benefit; less




 
(2)
50% of the Participant's monthly primary Social Security benefit payable at his
Social Security retirement age, less




 
(3)
the amount of the Participant's monthly Normal Retirement Benefit as determined
under Section 4.2 of First Bancorp Employees' Pension Plan. If a Participant
retires or dies on a date other than his Normal Retirement Date, the amount
determined for purposes of this Section 4.2(a)(3) shall be his "Accrued Benefit"
determined under the First Bancorp Employees' Pension Plan as of such date.




 
(b)
The Normal Retirement Benefit shall be equal to the greater of a Participant's
Early Retirement Benefit or his Normal Retirement Benefit at Normal Retirement
Age.




 
(c)
Final Average Monthly Compensation - A Participant's "Final Average Monthly
Compensation" is one-twelfth of:




 
(1)
his average annual Compensation for those five consecutive Plan Years during all
of which he worked as an Employee, within the last ten Plan Years during all of
which he worked as an Employee, that produce the highest average, or


7

--------------------------------------------------------------------------------






 
(2)
his average annual Compensation for all Plan Years during all of which he worked
as an Employee if five or less years.



However, the Compensation corresponding to a Plan Year during which he did not
work throughout the entire year shall be used as one of the five consecutive
years if the result is a higher average than as determined under (1) and/or (2)
above.


The five consecutive Plan Years used in making the computation may not
necessarily be five "consecutive" Plan Years, or Plan Years during all of which
the Participant worked as an Employee may be interspersed with Plan Years during
all or part of which he did not work as an Employee. In the latter event, all
Plan Years during which he did not work as an Employee for all of such year
shall be ignored, and the remaining Plan Years shall be deemed to be
consecutive, provided that any Compensation ignored as a result of the
application of this paragraph shall not be ignored if using such Compensation
would result in a higher average.


If there are no Plan Years during all of which the Participant worked as an
Employee, his Final Average Compensation shall be his average adjusted
Compensation corresponding to the last five Plan Years (or all Plan Years if
less than five during any part of which he is an Employee). Adjusted
Compensation is determined by annualizing his Compensation which corresponds to
such Plan Year or Plan Years to reflect what Compensation would have been if he
had worked as an Employee for the entire Plan Year. Such Compensation shall be
annualized by multiplying such partial Compensation by a ratio, the numerator of
which is 365, and the denominator of which is the number of days of the Plan
Year for which he was paid as an Employee.



8

--------------------------------------------------------------------------------





ARTICLE 5


DELAYED RETIREMENT



5.1
A Participant may retire later than his Normal Retirement Date. In such event:




 
(a)
A Participant's Delayed Retirement Date shall be the first day of the month
coincident with or next following his last day of employment. The amount of
benefit to which the Participant shall be entitled as of the date payments
actually commence shall be equal to his Accrued Benefit calculated as of his
Delayed Retirement Date, considering his Final Average Compensation through his
Delayed Retirement Date and his Years of Credited Service, subject to a maximum
of 20 years, as of such date. Notwithstanding the above, the maximum Years of
Credited Service of James H. Garner shall be 22 years with a maximum Delayed
Retirement Benefit of 65% of his Final Average Compensation offset by the
benefits described in Section 4.2(a)(2) and Section 4.2(a)(3).




 
(b)
The benefit so determined in 5.1(a) above shall be payable as a straight life
annuity.


9

--------------------------------------------------------------------------------







ARTICLE 6
 
DISABILITY RETIREMENT



 
6.1
Eligibility for Disability Retirement Benefits




 
(a)
A Participant who is not yet eligible for Early Retirement under Article 3 or
Normal Retirement under Article 4, and who ceases to be an Employee due to
disability shall be eligible to receive a Disability Retirement Benefit if the
Participant qualifies for disability benefits under a long-term disability
insurance plan sponsored by the Employer.




 
(b)
The Disability Retirement Date of a Participant shall be the first day of the
month coinciding with or next following the date a Participant meets the
requirements of Section 6.1(a) above. However, benefit payment shall be deferred
until the date such long-term disability insurance benefit shall terminate,
whereupon the Participant shall be eligible to receive his disability retirement
benefit, reduced as provided in Section 6.2(b)(4) if payment commences before
his Normal Retirement Date.




 
6.2
Determination of Disability Benefit




 
(a)
Disability benefit payments shall be payable commencing on the first day of any
month on or after his Disability Retirement Date and before his Normal
Retirement Date, but not before long-term disability benefit payments stop, as
elected by the Participant, provided, however, that any such benefit shall cease
upon the first to occur of the following dates:




(1)
the date the Participant is deemed to be no longer disabled for purposes of the
long-term disability insurance plan,




(2)
the date of the Participant's death, unless the option elected by the
Participant pursuant to Article 9 provides for the continuation of payments to
an Eligible Spouse or other Beneficiary, or




(3)
the date the Participant attains his Normal Retirement Age, at which time such
Participant shall be deemed to be a retired Participant no longer required to
furnish proof of disability. Any benefit being paid to a disabled Participant
who reaches Normal Retirement Age shall continue as if the Participant had
elected such benefit at his Normal Retirement Date.


10

--------------------------------------------------------------------------------






 
(b)
The amount of such benefit shall be determined as follows:




(1)
Once a Participant is determined to be totally and permanently disabled, his
Accrued Benefit shall become 100% vested and nonforfeitable.




 
(2)
Crediting of Service - For purposes of benefit accrual, a Participant shall
continue to receive credit for Hours of Service until his Disability Retirement
Date equal to the Hours of Service for which he would have normally received
credit if he had been actively employed until such date.




 
(3)
If the payment of benefits commences at Normal Retirement Date, the amount of
the benefit shall be the Participant's Accrued Benefit as of his Disability
Retirement Date.




 
(4)
If the payment of benefits commences prior to Normal Retirement Date, the amount
of the benefit shall be the Participant's Accrued Benefit as of his Disability
Retirement Date, reduced as follows:



The Accrued Benefit shall be reduced by 1/180 for each of the first 60 months
and 1/360 for each of the next 60 months by which the starting date of the
benefit precedes Normal Retirement Date, and reduced actuarially in accordance
with Section 1.2(c) herein for each month thereafter.



 
6.3
Cash-out of Small Benefits - The provisions of Section 6.2 notwithstanding, if
the Actuarially Equivalent lump sum present value of the disability benefit
determined for any disabled Participant shall be $5,000 or less, then such lump
sum shall be paid directly to such disabled Participant.




 
6.4
Recovery from Disability - If a Participant is deemed to be no longer disabled
for purposes of the long-term disability insurance plan prior to his Normal
Retirement Date, he shall be considered recovered from his disability. If such
Participant returns to the service of the Employer within 30 days of such
recovery, then he shall be deemed not to have incurred a Break in Service as a
result of his permanent and total disability, but the number of years and
fractions


11

--------------------------------------------------------------------------------



thereof during which he received payments pursuant to this Article shall not be
counted in determining his Years of Credited Service and Years of Service for
any purpose under the Plan. If the Participant does not return to the service of
the Employer within 30 days of such recovery, then he shall be deemed to have
separated from the service of the Employer as of his Disability Retirement Date,
and no further benefits shall be payable to him under the Plan.

12

--------------------------------------------------------------------------------







ARTICLE 7
 
SURVIVOR BENEFITS



 
7.1
Determination of Survivor Benefits




 
(a)
The Eligible Spouse of a Participant who has completed less than five Years of
Service with the Employer shall receive no death benefits from this Plan.




 
(b)
If a Participant who has completed five or more Years of Service shall die
before the Earliest Retirement Age, his surviving Eligible Spouse, if any, shall
receive a "Preretirement Survivor Annuity" commencing at the Earliest Retirement
Age under the Plan, and subject to all relevant early retirement reductions
under the Plan.




 
(c)
If a Participant who has completed five or more Years of Service shall die after
the Earliest Retirement Age, his surviving Eligible Spouse, if any, shall
receive a "Preretirement Survivor Annuity" commencing immediately (with
appropriate early retirement reductions) unless such surviving Eligible Spouse
elects a later date under the terms of the First Bancorp Employees' Pension
Plan.




 
7.2
Determination of Survivor Benefits




 
(a)
For a Participant who meets the requirements of Section 7.1(b) above, a
Preretirement Survivor Annuity shall be determined as follows:



The Participant's surviving Eligible Spouse, if any, will receive the same
benefit that would be payable if the Participant had:



 
(1)
separated from service on the date of death;




 
(2)
survived to the Earliest Retirement Age;




 
(3)
retired at the Earliest Retirement Age with an immediate joint and 50% survivor
annuity with his Eligible Spouse as the contingent annuitant; and




 
(4)
died on the day after the Earliest Retirement Age.


13

--------------------------------------------------------------------------------






   
(b)
For a Participant who meets the requirements of Section 7.1(c) above, a
Preretirement Survivor Annuity shall be determined as follows:



The Participant's surviving Eligible Spouse, if any, will receive the same
benefit that would be payable if the Participant had retired on the day prior to
his death with an immediate joint and 100% survivor annuity, with his Eligible
Spouse as the contingent annuitant.



 
(c)
Notwithstanding the provisions of Section 7.2(a) and (b) above, if the
Actuarially Equivalent present value of the survivor's benefit is $5,000 or
less, such lump sum present value shall be paid as soon as practical to the
surviving Eligible Spouse.




 
(d)
The Earliest Retirement Age shall mean the earliest date under the Plan on which
a Participant could elect to receive retirement benefits. For this purpose, if a
Participant dies prior to meeting the service requirement for eligibility for
early retirement, then his Earliest Retirement Age shall be his Normal
Retirement Age.




 
7.3
Death Distribution Provisions for Retired Participants - Upon the death of a
Participant who has retired, death benefits, if any, shall be determined under
the optional form, if any, under which his retirement benefits were being paid.




 
7.4
Beneficiary - The beneficiary under any optional form of benefit payment being
received by a Participant shall be determined under the terms of the First
Bancorp Employees' Pension Plan.




14

--------------------------------------------------------------------------------





ARTICLE 8


TERMINATION OF EMPLOYMENT



 
8.1
Nonforfeitable Rights - Notwithstanding any other provisions of this Article, a
Participant's Accrued Benefit shall be 100% vested and nonforfeitable upon such
Participant's attaining Normal Retirement Age or, if earlier, upon his Early
Retirement Date or disability pursuant to Article 6 herein, or upon his death
after completing five Years of Service.




 
8.2
Terminated Participant - A terminated Participant shall only be vested (100%) in
his Accrued Benefit under this Plan upon the date the Participant qualifies for
either Early Retirement (Section 3.1) or Normal Retirement (Section 1.22) or in
the event of his death or Disability (as defined in Article 6). Furthermore, a
Participant will become 100% vested in his Accrued Benefit in the event of a
“Change in Control” (see Section 8.3(b)).




   
A Participant who terminates his/her employment with the Employer or any of its
Affiliated Companies for any reason, other than those listed in the preceding
paragraph shall not be entitled to any benefit under this Plan.




 
8.3
Change in Control




 
(a)
In the event of a Change in Control of the Company (as defined below), each
Participant who is actively employed on the date of such Change in Control as of
the date of such Change in Control shall become fully vested in his Accrued
Benefit under this Plan as of the date of such Change in Control. Payment of
such Accrued Benefit may commence on the earlier of his Early Retirement Date of
Normal Retirement Date in accordance with the provisions of Article 9.

     

 
(b)
The term “Change in Control” as used herein shall mean the power, directly or
indirectly, to direct the management or policies of the Corporation or to vote
forty (40%) or more of any class of voting securities of the Corporation, except
that any merger, consolidation or corporate reorganization in which the owners
of the capital stock entitled to vote (“Voting Stock”) in the election of
directors of the Corporation prior to said combination own sixty-one percent
(61%) or more of the resulting entity’s Voting Stock shall not be considered a
Change in Control; provided, however, that a Change in Control shall be deemed
to have occurred if: (i) any “person” (as that term is used in Sections 13 (d)
and 14 (d)(2) of the Securities Exchange Act of 1934), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation, is or becomes the beneficial owner (as the term is used in Section
13(d) of the Securities exchange act of 1934), directly or indirectly, of
thirty-three (33%) or more of the Voting Stock of the Corporation or its
successors; (ii) during any period of two consecutive years individuals who at
the beginning of such period constituted the Board of Directors of the
Corporation or its successors (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof; provided, that any person who becomes a
director of the Corporation after the beginning of such


15

--------------------------------------------------------------------------------



period whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board shall be considered a member of the
Incumbent Board; or (iii) there occurs the sale of all or substantially all of
the assets of the Corporation.

     

 
(c)
The benefits payable under this section in the event of a Change in Control
shall be the Accrued Benefit to which an eligible Participant is entitled under
the Plan. If the benefits to which a Participant become entitled under the Plan
in the event of his Early Retirement or Normal Retirement are greater than the
benefits provided under this section, then such other benefits shall be the
benefit payable to the Participant (or the beneficiary) under the Plan.




 
8.4
Facts Concerning the Termination of a Participant’s Employment




 
(a)
The facts concerning the termination of a Participant’s employment shall be
transmitted to the Committee by written statement from the Employer, and the
Committee may accept such statement as true. The Committee shall not incur any
liability by reason of any action taken or omitted on the strength of such
statement.




16

--------------------------------------------------------------------------------





ARTICLE 9


PAYMENT OF RETIREMENT BENEFITS



 
9.1
At a Participant's Disability, Early, Normal or Delayed Retirement Date,
retirement benefits shall be paid in the form elected by the Participant in
accordance with the terms of the First Bancorp Employees' Pension Plan.
Retirement benefits payable in any form other than a straight life annuity shall
be the Actuarial Equivalent of the Participant's Accrued Benefit payable as a
straight life annuity.




17

--------------------------------------------------------------------------------





ARTICLE 10


PENSION RETIREMENT COMMITTEE



 
10.1
The Retirement Committee shall have full responsibility, discretion and
authority to interpret and administer the Plan, including the power to
promulgate rules of Plan administration, to settle any disputes as to rights or
benefits arising from the Plan, to appoint agents and delegate its duties, and
to make decisions or take such actions as the Retirement Committee, in its sole
discretion, deems necessary or advisable to aid in the proper administration of
the Plan. Actions and determinations by the Retirement Committee shall be final,
binding and conclusive for all purposes of the Plan.



The members of the Committee shall be indemnified and held harmless by the
Employer against and from any and all loss, cost, liability or expense that may
be imposed upon or reasonably incurred by them in connection with or resulting
from any claim, action, suit or proceeding to which they may be party or in
which they may be involved by reason of any action or failure to act under this
Plan, and against and from any and all amounts paid by them in settlement (with
the Employer's written approval) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding. The foregoing provision shall not apply
to any person if the loss, cost, liability or expense is due to such person's
gross negligence or willful misconduct.



18

--------------------------------------------------------------------------------





ARTICLE 11


CLAIM PROCEDURE



 
11.1
Filing a Claim for Benefits - Any claim for a Plan benefit hereunder shall be
filed by a Participant or beneficiary (claimant) with the Pension Committee.




 
11.2
Denial of Claim




   
(a)
If a claim for a Plan benefit is wholly or partially denied, notice of the
decision shall be furnished to the claimant by the Committee within a reasonable
period of time after receipt of the claim by the Committee.




 
(b)
Any claimant who is denied a claim for benefit shall be furnished written notice
setting forth:




 
(1)
The specific reason or reasons for the denial;




 
(2)
Specific reference to the pertinent Plan provisions upon which the denial is
based;




 
(3)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and




 
(4)
An explanation of the Plan's claim review procedure.




 
11.3
Claims Review Procedure

     

   
(a)
In order that a claimant may appeal a denial of a claim, a claimant or his duly
authorized representative:




 
(1)
May request a review by written application to the Committee not later than 60
days after receipt by the claimant of written notification of denial of a claim;




 
(2)
May review pertinent documents; and




 
(3)
May submit issues and comments in writing.


19

--------------------------------------------------------------------------------






   
(b)
A decision on review of a denied claim shall be made not later than 60 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered
within a reasonable period of time, but not later than 120 days after receipt of
a request for review.




 
(c)
The decision on review shall be in writing and shall include the specific
reasons for the decision and the specific references to the pertinent Plan
provisions on which the decision is based.


20

--------------------------------------------------------------------------------





ARTICLE 12


UNFUNDED PLAN



 
12.1
The Employer's obligations under this Plan shall be an unfunded and unsecured
promise to pay. The Employer shall not be obligated under any circumstances to
fund its financial obligations under this Plan. Benefit payments shall be made
solely from the Employer's general assets. Any assets which the Employer may
acquire or set aside to help cover its financial liabilities are and must remain
general assets of the Employer subject to the claims of its creditors. Neither
the Employer nor the Plan gives any Participant any beneficial ownership
interest in any assets of the Employer. All rights of ownership in any such
assets are and remain in the Employer.



The expenses of administering the Plan shall be borne by the Employer.

21

--------------------------------------------------------------------------------







ARTICLE 13


SPENDTHRIFT



 
13.1
No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any such benefit shall be void. Prior to the receipt thereof, no such
benefit shall in any manner be liable for or subject to the recipient's debts,
contracts, liabilities, engagements or torts.




22

--------------------------------------------------------------------------------





ARTICLE 14


AMENDMENT AND TERMINATION



 
14.1
This Plan may be amended, suspended or terminated at any time by the Employer by
a written instrument executed in the name of the Employer under its corporate
seal by officers duly authorized to execute such instrument, provided that no
such amendment, suspension or termination shall materially adversely affect the
rights of any Participant to Accrued Benefits previously earned by such
Participant and not yet paid.




23

--------------------------------------------------------------------------------





ARTICLE 15


MISCELLANEOUS PROVISIONS



 
15.1
Headings - The headings of the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.




 
15.2
Plan not Contract of Employment - This Plan shall not be construed as creating
or changing any contract of employment between the Employer and its Employees,
whether Participants or not, and the Employer retains the right to deal with its
Employees, whether Participants or not, and to terminate their respective
employment at any time, to the same extent as though this Plan had not been
created.




 
15.3
Invalidity of Certain Provisions - If any provisions of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions, and this Plan shall be construed and enforced as if such
provisions had not been included.




 
15.4
Law Governing - This Plan shall be construed and enforced according to the laws
of the State of North Carolina.




 
15.5
General Undertaking - All parties to this Plan and all persons claiming any
interest whatsoever hereunder agree to perform any and all acts and execute any
and all documents and papers which may be necessary or desirable for the
carrying out of this Plan or any of its provisions.




 
15.6
Agreement to Bind - This Plan shall be binding upon the Employer, its assigns,
and any successor to substantially all of the Employer's assets and business
through merger, acquisition or consolidation, and upon a Participant and his
beneficiaries, assigns, heirs, executors and administrators.




 
15.7
Action by Employer - Whenever under the terms of the Plan the Employer is
permitted or required to take some action, such action may be taken by any
officer of the Employer who has been duly authorized by the Board of Directors
of the Employer.




 
15.8
The Company shall deduct from the amount of any payments hereunder all taxes
required by applicable laws to be withheld.




24